FILED
                           NOT FOR PUBLICATION                              APR 09 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

MARVIN SILVERMAN,                                No. 08-70384

              Petitioner - Appellant,            Tax Ct. No. 13629-05L

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

              Respondent - Appellee.



                           Appeal from a Decision of the
                             United States Tax Court

                        Argued and Submitted April 6, 2010
                               Pasadena, California

Before: FERNANDEZ, SILVERMAN, and GRABER, Circuit Judges.

       Petitioner Marvin Silverman appeals the tax court’s entry of summary

judgment in favor of Respondent Commissioner of Internal Revenue for

Petitioner’s tax liabilities for 1989, 1990, and 1998. We affirm.

       1. Petitioner had an opportunity in his earlier bankruptcy proceeding to

challenge his underlying tax liabilities. In general, when the Internal Revenue


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Service submits a proof of claim for unpaid federal tax in a taxpayer’s bankruptcy

action, the taxpayer has an opportunity to dispute the liabilities for purposes of 26

U.S.C. § 6330(c)(2)(B). Kendricks v. Comm’r, 124 T.C. 69, 77 (2005). Here, in

Petitioner’s bankruptcy case, the IRS timely submitted proof of claims for

Petitioner’s unpaid tax liabilities, and Petitioner (who was represented by counsel)

could have contested those claims. But during the lengthy course of the

bankruptcy, Petitioner did not dispute those tax liabilities. Accordingly, Petitioner

had an opportunity to challenge the underlying liabilities even though he did not

take advantage of it.

      2. It is within Respondent’s discretion to grant Petitioner a face-to-face

meeting. 26 C.F.R. § 301.6330-1(d)(2)(A-D6). Because Petitioner raised only

groundless claims, such as a demand to inspect documents that the government

was not required to provide, he was not entitled to a face-to-face meeting. See id.

§ 301.6330-1(d)(2)(A-D7) (stating that a taxpayer who presents relevant, non-

frivolous arguments in the hearing request ordinarily will be offered the

opportunity for a face-to-face meeting). Respondent scheduled a telephonic

meeting with Petitioner, but Petitioner failed to provide the correct contact

information that would have allowed the conference to occur. Accordingly,

Petitioner has failed to establish a regulatory or statutory violation.

      AFFIRMED.